Citation Nr: 0021383	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-24 778	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an earlier effective date for the award of 
dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from December 1943 to 
April 1946, died in July 1982.  The appellant has been 
recognized as his surviving spouse.

This appeal stems from a February 1993 rating decision of the 
St. Petersburg, Florida, RO that granted entitlement to 
service connection for the cause of the veteran's death (i.e. 
dependency and indemnity compensation) but set an effective 
date of the award to be February 8, 1993, and payable from 
March 1, 1993.  See 38 U.S.C.A. § 5111 (West 1991).

The Board of Veterans' Appeals (Board) denied the claim for 
an earlier effective date in July 1998.  The appellant 
appealed, however, to the United States Court of Appeals for 
Veterans Claims (Court).  She subsequently entered into a 
joint motion for remand with the VA General Counsel, which 
resulted in the Court's vacating the Board's decision.  The 
case has been remanded to the Board for readjudication 
consistent with the terms of that joint motion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in July 1982, the immediate cause of 
death being a pulmonary embolism with infarction.  A 
significant condition contributing to death was a chronic 
lymphocytic lymphoma, Grade IV.  At the time of death the 
lymphoma had not been service connected.

3.  Service connection for the cause of the veteran's death 
was denied in an August 1982 rating decision; VA death 
pension benefits were granted in a September 1983 rating 
decision.

4.  Effective May 1, 1988, lymphomas became a presumptive 
service-connected disability for radiation-exposed veterans.

5.  In October 1988 the appellant submitted an Eligibility 
Verification Report pertaining to her income for VA to 
determine whether she continued to be eligible for VA death 
pension benefits.


CONCLUSION OF LAW

An effective date of May 1, 1988, is warranted for the award 
of dependency and indemnity compensation.  38 U.S.C.A. 
§§ 5101, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.114 
(1999); Blount v. West, 11 Vet. App. 34 (1998) (per curiam).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

The claims file establishes, and VA has already held, that 
the veteran was exposed to ionizing radiation in service.

As noted, the veteran died in July 1982, the immediate cause 
of death listed on the death certificate is a pulmonary 
embolism with infarction.  A significant condition 
contributing to death was a chronic lymphocytic lymphoma, 
Grade IV.  At the time of death the only service-connected 
disability was puritis ani, which was rated as being 
noncompensable.

Service connection for the cause of the veteran's death was 
denied in an August 1982 rating decision; VA death pension 
benefits were granted in a September 1983 rating decision.

As discussed infra, effective May 1988, lymphomas became a 
presumptive service-connected disability for radiation-
exposed veterans.

In October 1988 the appellant submitted an Eligibility 
Verification Report pertaining to her income for VA to 
determine whether she continued to be eligible for VA death 
pension benefits.

The appellant submitted a "new," informal claim for 
dependency and indemnity compensation in February 1993.

At a September 1995 RO hearing the appellant argued that she 
should have been previously notified by VA of the favorable 
change in the law regarding presumptive service connection 
for lymphomas in radiation-exposed veterans.  She indicated 
that she had previously been unaware of this change, i.e. 
when it became effective.



II.  Law and analysis

Generally, the effective date of an award of dependency and 
indemnity compensation which is based on an original or 
reopened claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400 (c)(2).  Once an effective date is established, 
actual payment of benefits may not begin until the first day 
of the next calendar month.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31.

Where dependency and indemnity compensation is awarded 
pursuant to any congressional legislation or VA 
administrative issue, however, the effective date of the 
award may be no earlier than the effective date of the 
legislation or administrative issue.  Moreover, no such award 
may be retroactive for more than one year from the date of 
application or the date of the administrative determination 
of entitlement, whichever is earlier.  If a claim is reviewed 
at the request of the claimant more than one year after the 
effective date of a change in law or VA issuance, benefits 
may be authorized for a period of one year prior to the date 
of receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

The case of Blount v. West, 11 Vet. App. 34 (1998) (per 
curiam), involved a liberalizing entitlement for dependency 
and indemnity compensation (now codified at 38 U.S.C.A. 
§ 1318), that became effective in 1978.  The Court observed 
that the claimant in that case had been in receipt of VA 
death pension benefits.  Pursuant to 38 U.S.C.A. 
§ 5101(b)(1), a claim by a surviving spouse for death pension 
shall also be considered to be a claim for dependency and 
indemnity compensation.  Since an Eligibility Verification 
Report was needed to ensure continuing death pension 
benefits, the Court reasoned, such an Eligibility 
Verification Report was equivalent to a claim for death 
pension benefits.  Since a claim for death pension benefits 
amounts to a claim for dependency and indemnity compensation 
under that statute, the Court held that an Eligibility 
Verification Report was a claim for dependency and indemnity 
compensation.  Blount, 11 Vet. App. at 36.

As indicated, effective May 1, 1988, lymphomas became a 
presumptive service-connected disability for radiation-
exposed veterans.  Public Law No. 100-321, 102 Stat. 485, 
codified at 38 U.S.C.A. § 1112(c), and implemented by 
38 C.F.R. § 3.309(d) (final rule published June 1989, 
effective from May 1, 1988; 54 Fed. Reg. 26,027).

The appellant filed an Eligibility Verification Report in 
October 1988.  Pursuant to Blount, this amounted to a claim 
for dependency and indemnity compensation that remained 
pending--i.e. since the RO did not adjudicate it until 1993.  
Therefore, she essentially filed a claim for dependency and 
indemnity compensation within a year of the liberalizing law 
and is entitled to an effective date for dependency and 
indemnity compensation from the effective date of that law.  
38 U.S.C.A. §§ 5101, 5110, 5111; 38 C.F.R. § 3.31, 3.114; 
Blount.

Since the full benefit sought is granted herein, the Board 
need not reconsider whether VA had a duty to inform the 
appellant of the change in the law, pursuant to 38 U.S.C.A. 
§ 7722, or further consider Isenhart v. Derwinski, 3 Vet. 
App. 177, 179-80 (1992) (regardless of a claimant's intent, a 
claim for death pension is also essentially a claim for 
dependency and indemnity compensation).



ORDER

An effective date of May 1, 1988, for the award of dependency 
and indemnity compensation, is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


